DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luburic (US 8,459,486) in view of Eddy (US 3,255,907).

a molded plastic body 200 having a center deck and an integral annular peripheral channel portion with radially spaced apart inner and outer annular walls 214, 216 defining an inverted annular U- shaped channel 212 having interior inner, top and outer surfaces and being configured for lockingly receiving said top rim and a portion of said sidewall in a plug fit;
 said outer annular wall having an annular ledge 220 to lockingly abut an under surface of said outwardly protruding annular rim when the container rim is fully inserted into said annular channel; 
said interior inner surface having a primary seal for cooperation with the interior wall of said container provided by a plurality of annular sealing ridges 218 formed on a substantially vertical portion of said inner surface to lie sealingly against an inner sidewall surface of said container to form said primary seal (fig. 19); and 
and said outer annular wall defining an upper inwardly facing surface defined between the annular ledge and the interior top wall, wherein a majority of said upper inwardly facing surface of said outer annular wall contacts an outwardly facing surface of said outwardly protruding annular rim when said container rim is fully inserted into said annular channel (fig. 10).
Luburic fails to disclose:
a single, flexible sealing wiper appendage integrally depending from the interior top wall of said inverted U-shaped channel so as to deformingly contact the top surface 
However, Eddy teaches a sealing wiper 5 being angled downwardly and inwardly by about 20 degrees toward the inside of a container and contacting a vertical portion of an inner surface 7 (figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Luburic, angled sealing wiper angled downwardly and inwardly by about 20 degrees, wherein it contacts a vertical portion of the inner surface, as taught by Eddy, for the predictable result of providing an improved sealing fit over imperfection in the container rim.
Regarding claim 2, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416
Regarding claims 6 and 9, Luburic (figs. 6-10 and 19) discloses a lock-on closure for an open-top container having a sidewall ending in an outwardly protruding top rim having a substantially flat top surface wherein said closure comprises: 
a molded plastic body 200 having a center deck and an integral annular peripheral channel portion 212 with radially spaced apart inner 214 and outer annular walls 216 defining an inverted annular U-shaped channel having interior inner, top and 
said outer wall 216 having an annular ledge 220 to lockingly abut an under surface of said outwardly protruding annular rim when the container rim is fully inserted into said annular channel, a top surface of the annular ledge 220 defining a ledge plane;
said interior inner surface having a primary seal 218 for cooperation with the interior wall of said container provided by a plurality of annular sealing ridges 218 each including a tip and formed on said inner surface to lie sealingly against an inner sidewall surface of said container to form said primary seal, the tip of a lowermost annular sealing ridge of the plurality of annular sealing ridges being located below the ledge plane; 
wherein the plurality of annular sealing ridges 218 includes exactly two ridges (fig. 19).
Luburic fails to disclose:
a single, flexible sealing wiper appendage integrally depending from the interior top wall of said inverted U-shaped channel and angled by about 20 degrees downwardly and inwardly toward said -3-App. No.: 15/919,654 5723-299965 interior inner surface and said primary seal so as to deformingly contact the top surface of said outwardly protruding rim when said rim is fully inserted into said channel to form a secondary seal with said container which secondary seal reacts to pressure within the container to increase in sealing effect; and 
the ledge plane extending between the tips of the two ridges and intersects with the lowermost annular sealing ridge.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Luburic, angled sealing wiper angled downwardly and inwardly by about 20 degrees, wherein it contacts a vertical portion of the inner surface, as taught by Eddy, for the predictable result of providing an improved sealing fit over imperfection in the container rim.
Regarding the ledge plane extends between the tips of the two ridges and intersecting with the lowermost annular sealing ridge, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, the modified Luburic further discloses the tip of an uppermost annular sealing ridge 218 of the plurality of annular sealing ridges being located below a bottom end of the single, flexible sealing wiper appendage in response to the single, flexible sealing wiper appendage being in a non-deformed position (fig. 1 of Eddy).
Regarding claim 8, the modified Luburic fails to disclose: an uppermost point at which the uppermost annular sealing ridge meets said inner surface is located equidistant from the interior top wall as the bottom end of the single, flexible sealing wiper appendage in response to the single, flexible sealing wiper appendage being in a non-deformed position. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have extended the sealing wiper 78 and/or relocated the uppermost annular sealing ridge of the modified Luburic, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 10-11, Luburic further discloses the inner annular wall defining a downwardly facing bottom surface at a lowermost point of the inner annular wall (figs. 6-10). However, the modified Luburic fails to disclose: a distance between the downwardly facing bottom surface and the tip of the lowermost annular sealing ridge of the plurality of annular sealing ridges is 0.566 inches, and a distance between the tip of each annular sealing ridge of the plurality of annular sealing ridges and the inner surface is 0.24 inches.  
However, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 12, Luburic further discloses the top wall includes a flat top surface, and wherein the top surface 220a of the annular ledge 220 includes a flat surface that is parallel with the flat top surface (fig. 7).
Regarding claims 13-14, Luburic further discloses a top surface of the annular ledge  220 defines a ledge plane, and the plurality of annular sealing ridges 218 being two ridges 218 (fig. 19). The modified Luburic fails to disclose the ledge plane extends between two tips of the two ridges 218.
In re Japikse, 86 USPQ 70.
Regarding claim 15, Luburic further discloses the inner annular wall defines a downwardly facing bottom surface at a lowermost point of the inner annular wall, and wherein the outer annular wall includes a skirt 222 that extends downwardly beyond the downwardly facing bottom surface of the inner annular wall (fig. 6).  
Regarding claim 16, Luburic further discloses the skirt 222 includes an upper portion located above the downwardly facing bottom surface of the inner annular wall and a lower portion that extends away from the upper portion to a terminal end, and wherein an outer surface of the upper portion of the skirt is substantially parallel with an outer surface of the lower portion of the skirt (fig. 6).  
Regarding claim 17, Eddy further the single, flexible sealing wiper appendage includes a root and a tip, and wherein the root is coupled to the interior top wall and is entirely spaced apart from the interior inner surface of the inner annular wall (fig. 1).
Regarding claim 18, Luburic further discloses the interior top wall includes a generally flat, planar inner surface, and wherein the top surface 220a of the annular ledge 220 includes a flat surface that defines the ledge plane and that is generally parallel with the generally flat, planar inner surface of the interior top wall (figs. 6-7).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Luburic (US 8,459,486) in view of Eddy (US 3,255,907) as applied to claim 1 above, further in view of Culver (US 3,802,590).

 the ratio of the length dimension to the root dimension being approximately 4.25:1; and
the length of the appendage being about 0.170"
However, Culver teaches a sealing flange 56 having a length of about 0.16 inch, a root dimension of about 0.12 inch and being angled by about 45 degrees (fig. 3 and col. 6, lines 62-67 and col. 7, lines 1-5).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the ratio of the length dimension to the root dimension approximately 4.25:1;and  the length of the appendage about 0.170”, since the claimed values are merely an optimum or workable range as evidenced by Culver.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. Applicant argues that the root of the appendage 8 in Eddy contact the interior inner surface of the inner annular wall of the channel. However, it is noted that at least in fig. 1 of Eddy, the appendage 8 does not contact the interior inner surface of the inner annular wall of the channel. Also it is noted that applicant’s fig. 6 shows the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735